TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00312-CV






In re Michael R. Benbo






ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 
 
 
M E M O R A N D U M   O P I N I O N
 
 
                      Relator Michael R. Benbo has filed his petition for writ of mandamus.  Having
reviewed the petition and attached documents, we deny the petition for writ of mandamus.  See Tex.
R. App. P. 52.8.
 
 
                                                                      __________________________________________
                                                                      David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   June 8, 2005